Citation Nr: 0005598	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for reactive 
hypoglycemia.

2.  Entitlement to service connection for a heart disorder.

3.  Determination of proper initial rating for status post 
sigmoid colectomy with chronic colitis and hiatal 
hernia/gastroesophageal reflux, currently evaluated as 30 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran retired from military service in December 1992, 
with 20 years of active service.  This appeal comes before 
the Board of Veterans' Appeals (Board) from a May 1997 rating 
decision by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.     
 

FINDINGS OF FACT

1. The record contains all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  There is no competent medical evidence of record 
demonstrating that the veteran has a current diagnosis of 
reactive hypoglycemia.

3.  There is no competent medical evidence of record 
demonstrating that the veteran has a currently diagnosed 
heart disorder. 

4.  The veteran's disability resulting from status post 
sigmoid colectomy with chronic colitis and hiatal 
hernia/gastroesophageal reflux is currently manifested by 
reflux, chronic lower left quadrant pain, occasional 
dysphagia, periodic bouts of diarrhea, and heartburn. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for reactive hypoglycemia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a heart disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 30 percent 
for disability resulting from status post sigmoid colectomy 
with chronic colitis and hiatal hernia/gastroesophageal 
reflux have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114 Diagnostic Codes 
7329, 7346 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for reactive hypoglycemia 
and a heart disorder.

The veteran alleges that he is entitled to service connection 
for reactive hypoglycemia and a heart disorder. The VA may 
pay compensation for "disability resulting from personal 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  Further, 
where a veteran served for 90 days or more during a period of 
war and a chronic disease, to include cardiovascular disease, 
became manifest to a degree of 10 percent within one year 
from the date of termination of such service, the chronic 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Reactive hypoglycemia

Service medical records dated December 1972 through May 1996 
show that the veteran was diagnosed with reactive 
hypoglycemia in May and August 1988 and was prescribed a 
carbohydrate diet.  In November 1989 and in January 1990 when 
receiving treatment from VA and private healthcare providers 
for other disorders, the veteran gave a history of being 
hypoglycemic.  

A VA examination report dated April 1997 and VA outpatient 
treatment records dated April 1997 through August 1998 are 
negative for complaints of or a diagnosis of hypoglycemia. 

During an August 1998 hearing held before the RO in Muskogee, 
Oklahoma, the veteran testified that he was initially 
diagnosed with reactive hypoglycemia in May 1988 at Tinker 
Air Force Base.  The veteran indicated that he was able to 
avoid symptoms of hypoglycemia such as nausea and vomiting, 
as long as he maintained his diet.  At the time of the 
hearing, the veteran indicated that his hypoglycemia was 
asymptomatic.  

A review of the record shows that the veteran has not 
submitted competent medical evidence to establish that he has 
a current diagnosis of reactive hypoglycemia, which has been 
related to his period of active service.  Additionally, while 
the veteran believes that he currently has this disorder and 
that it is related to his period of active service, the 
veteran, as a lay person is not competent to offer opinions 
that require medical expertise, such as determining the 
existence of reactive hypoglycemia, or the cause or etiology 
of hypoglycemia.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In as much as the veteran has not submitted 
competent medical evidence to establish that he has a current 
diagnosis of reactive hypoglycemia, the veteran has not 
submitted a well-grounded claim for service connection and 
his claim must be denied on that basis.

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim for service connection for hypoglycemia.  
Should the veteran obtain such evidence, he may request that 
the RO again consider his claim for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).

Heart Disorder

The veteran also contends that he is entitled to service 
connection for a heart disorder.  Service medical records 
show that the veteran was treated for chest pain 
intermittently from April 1984 through March 1985.  In March 
1985, the veteran was diagnosed with possible coronary artery 
disease with angina.  In May 1985, the veteran had a normal 
cardiovascular examination.  A February 1988 re-enlistment 
examination reflects that the veteran was under the care of a 
cardiologist for chest pain, and in October 1988 the veteran 
was diagnosed with atypical chest pain.  In November 1989, 
the veteran was seen at Midwest City Memorial Hospital for 
complaints of chest pain.  A December 1989 notation includes 
a finding of premature ventricular contractions. 

Military treatment records dated March 1985 through May 1996 
show that the veteran was diagnosed with possible angina and 
atypical chest pain in March and April 1985.  Medical records 
show that the veteran continued to receive treatment for 
complaints of chest pain through April 1995.   

In an April 1997 VA examination report, a VA examiner 
indicated that the veteran had questionable heart problems.  
Specifically, the examiner indicated that the veteran had 
been admitted to the hospital on three occasions to rule out 
myocardial infarction and that the veteran had suffered 
episodes of chest pain brought on by physical activity and 
relieved by rest.  The examiner noted that the veteran had 
undergone an angiogram and other evaluations at Tinker Air 
Force Base and Midwest City Regional Hospital, with normal 
results.  The veteran advised the examiner that he continued 
to experience intermittent chest pain especially with heavy 
exercise.  Physical examination showed that the veteran's 
heart had a regular rate and rhythm without murmurs.  The 
veteran was diagnosed with chest pain of uncertain etiology.  
The examiner indicated that the veteran had mild functional 
loss due to pain.  

A February 1998 VA treatment record shows that the veteran 
had non-cardiac chest pain, which tended to be associated 
with exercise, but also occurred when the veteran was at 
rest.  The veteran's EKG was normal.
 
During an August 1998 hearing held before a hearing officer 
at the RO in Muskogee, Oklahoma the veteran testified that he 
has never been diagnosed with a heart condition, but he had 
been admitted to the hospital several times and his symptoms 
had been attributed to his hiatal hernia.  

A review of the aforementioned evidence shows that there is 
no competent medical evidence of record establishing that the 
veteran has a currently diagnosed heart disorder, which has 
been related to his period of active service.  Even the 
veteran has admitted that he has not been diagnosed with a 
heart disorder.  Despite the fact that the veteran may 
believe that he has a heart disorder attributable to his 
period of active service, the veteran as a lay person is not 
competent to offer an opinion that requires medical 
expertise, such as the existence of, and cause of a heart 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of medical evidence of a current 
disability and a nexus or relationship between the current 
disability and a period of active service, the veteran has 
not submitted a well-grounded claim for service connection 
and his claim must be denied on that basis.

Again, the Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground the 
veteran's claim.  Should the veteran obtain such evidence, he 
may request that the RO again consider his claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (per curiam).

Entitlement to an increased evaluation for disability 
resulting from status post sigmoid colectomy with chronic 
colitis and hiatal hernia/gastroesophageal reflux, currently 
evaluated as 30 percent disabling.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential in 
determining the level of current impairment, that the 
disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in May 1997.  
Accordingly, his claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various VA examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

This appeal ensues from the RO's May 1997 rating decision 
granting service connection and assigning a 10 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Codes 7329-
7346 (1999).  In an April 1999 rating decision, the RO 
increased the veteran's disability rating to 30 percent.  

In evaluating the veteran's service-connected 
gastrointestinal disorders, the Board notes that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area . . . do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14.  38 C.F.R. § 4.113 (1999).  The 
introductory note to section 4.114 provides that ratings 
under certain diagnostic codes "will not be combined with 
each other" but rather "[a] single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation."  38 C.F.R. § 4.114 
(1999).  The diagnostic codes for hiatal hernia (7346) and 
for resection of the large intestine (7329) are included 
among those for which separate ratings may not be assigned.

As noted, the veteran's service-connected gastrointestinal 
disorders have been evaluated under both Diagnostic Codes 
7329 and 7346.  Under Diagnostic Code 7329, which evaluates 
the degree of impairment resulting from a resection of the 
large intestine, a 10 percent rating is provided for slight 
symptoms, a 20 percent rating for moderate symptoms, and a 40 
percent rating for severe symptoms, objective supported by 
examination findings.  38 C.F.R. § 4.114, Diagnostic Code 
7329 (1999).  Under Diagnostic Code 7346, which sets forth 
the criteria for hiatal hernias, a 30 percent disability 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A higher 60 percent 
disability evaluation is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.   

In November 1988, the veteran was diagnosed with a small 
hiatus hernia with gastroesophageal reflux (GER).  At that 
time, the veteran's stomach and duodenal bulb and duodenal 
loop were described as normal.  From June 1990 through May 
1991, the veteran was noted to have blood in his stool, 
nausea and cramping.
In October 1992, the veteran underwent an elective sigmoid 
colectomy and resection of the sigmoid colon.  In a December 
1992 retirement examination, it was noted that the veteran 
had residual cramping due to the sigmoid colectomy and also 
had a history of acute diverticulitis for which he had been 
hospitalized in July 1992. 

The veteran has been shown to have severe epigastric pain 
(Tinker Airforce Base treatment record dated November 1993) 
and ongoing difficulties with gastroesophageal reflux disease 
(Tinker Airforce Base treatment record dated February 1996).  
Additionally, the veteran has experienced spasm in the 
sigmoid colon as well as occasional diarrhea (February 1996 
barium enema report).  The evidence of record also shows that 
the veteran was prescribed Zantac, which he indicated helped 
to relieve epigastric pain and heartburn.   

An April 1997 VA examination report reflects that the veteran 
reported that he continued to experience multiple bouts of 
colitis for which he was periodically hospitalized (December 
1995 through January1996).  It was also noted that the 
veteran experienced episodes of significant abdominal pain 
with fevers and intermittent chronic aching of his left lower 
quadrant aggravated by failure to maintain his prescribed 
diet.  The veteran was also reported to have pain as a result 
of his hiatal hernia with eating and drinking.  He also 
stated that he continued to have significant gastroesophageal 
reflux at night.  At that time, the veteran was reported to 
be 6 feet, 1 inch in height and to weigh 228 pounds.  The VA 
examiner diagnosed the veteran as having chronic colitis, 
etiology uncertain in nature, functional loss mild to 
moderate.  The veteran was also diagnosed as having hiatal 
hernia, intermittently symptomatic, and reflux and 
gastroenteritis, intermittently symptomatic.  An April 1997 
barium enema revealed post-surgical changes at the sigmoid 
colon, minimal diverticula in the sigmoid or distal 
descending colon region, and was other noted to be an 
unremarkable barium enema.  

VA treatment records dated June 1997 through June 1998, show 
that the veteran's subjective complaints consisted mainly of 
left lower quadrant pain and heartburn.  He also complained 
of reflux and intermittent dysphagia, and constipation on at 
least one visit.  There were however, no complaints of 
hematemesis, melena, vomiting, or diarrhea.  An August 1997 
esophagogastroduodenoscopy report includes an impression of a 
Schatzki's ring, hiatal hernia, nonspecific gastritis, and 
nonspecific inflammation of the bulb and duodenum; esophageal 
dilation was noted to be successful.  A February 1998 
sigmoidoscopy report included an impression of mild 
diverticulosis and mucosal changes in the left colon which 
were biopsied.  The subsequent pathology report of the biopsy 
of the left colon revealed slight chronic inflammation with 
focal mucosal hemorrhage and benign lymphoid aggregates.  
Complaints of left lower quadrant pain were noted in March 
and June 1998.  The predominant diagnosis during this time 
was diverticular disease.  The following findings were 
reported in various treatment records for the veteran's 
weight: 267 pounds (June 1997); 268 pounds (July 1997); 267 
pounds (August 1997); 269 pounds (October 1997); 268 pounds 
(February 1998); 270 pounds (March 1998); and 266.7 pounds 
(June 1998).

During an August 1998 hearing held before the RO in Muskogee, 
Oklahoma, the veteran testified that he experienced the 
following symptoms: spasm, reflux, chronic lower left 
quadrant pain, chronic inflammation, periodic bouts of 
diarrhea, and burning and heartburn in connection with his 
hiatal hernia.

As noted by the RO, the veteran's disability is manifested by 
heartburn and reflux due to his hiatal hernia and lower 
abdominal pain with periodic diarrhea as a residual of the 
colectomy.  As such, the RO concluded that the veteran had 
symptoms that met the requirements of 10 percent evaluations 
under both Diagnostic Codes 7329 and 7346.  However, in view 
of the prohibition against pyramiding (38 C.F.R. § 4.14), a 
single disability evaluation was assigned with elevation to 
the next higher evaluation based on the severity of the 
overall disability.  As noted above, where there is more than 
one digestive disorder, the Board is to assign a single 
rating under the diagnostic code that represents the 
predominant disability with elevation to the next higher 
evaluation where the overall disability picture warrants it.  
In this regard, the Board finds that as it relates to the 
veteran's colectomy, it can arguably be said that the veteran 
presents with moderate symptomatology as contemplated by the 
20 percent evaluation under Diagnostic Code 7329.  His main 
and often sole complaint in this regard, however, appears to 
be chronic left lower quadrant pain.  He appears to have many 
more complaints and more significant findings related to his 
hiatal hernia and gastroesophageal reflux.  The Board finds 
an assessment of the symptomatology related to the veteran's 
hiatal hernia as meeting the 10 percent evaluation under 
Diagnostic Code 7346 to be appropriate.  As such, the RO was 
correct in assigning a 30 percent evaluation under Diagnostic 
Code 7346 when the overall disability picture was considered.  

In order to warrant a higher evaluation, the evidence must 
show severe symptoms due to resection of the large intestine 
supported by examination findings (40 percent evaluation 
under Diagnostic Code 7329)) or symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment (60 percent evaluation under Diagnostic Code 
7346).  These findings simply are not shown.  The Board notes 
that while the veteran has received ongoing treatment for his 
variously diagnosed gastrointestinal disorders, including 
recurrent abdominal and epigastric pain, it cannot be said 
that severe symptoms are shown as it relates to his 
colectomy.  The documented symptomatology does not appear to 
be accurately characterized as severe in that while the 
veteran reported chronic abdominal pain, he reported only 
periodic diarrhea and an occasional complaint of 
constipation.  The Board notes further, that while there is 
evidence of recurrent pain and heartburn, there is no 
evidence of vomiting, material weight loss, hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  Therefore, the 
Board finds that the veteran's disability picture is more 
nearly approximated by a 30 percent disability evaluation 
under DC 7346 and that the preponderance of the evidence is 
against a higher evaluation.  

The Board has considered other diagnostic codes pursuant to 
which the veteran's service-connected gastrointestinal 
disorders may be evaluated.  However, Diagnostic Code 7319 
prescribes a maximum, 30 percent evaluation, for severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  While the evidence shows that 
the veteran has complaints of abdominal pain and periodic 
diarrhea, as the 30 percent evaluation is the highest rating 
available under Diagnostic Code 7319, this diagnostic code 
provides no basis for a higher evaluation.  By contrast, 
however, in addition to a 30 percent evaluation for 
moderately severe ulcerative colitis with frequent 
exacerbations, Diagnostic Code 7323 prescribes a 60 percent 
evaluation for severe ulcerative colitis with numerous 
attacks each year, malnutrition, and only a fair state of 
health during remissions.  A 100 percent evaluation requires 
pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication such as a liver abscess.  Here, however, the 
medical evidence in the veteran's case does not reflect 
severe or pronounced ulcerative colitis, malnutrition, only a 
fair state of health, or serious complications such as liver 
abscess.  Hence, Diagnostic Code 7323 provides no basis for 
an evaluation in excess of 30 percent for the veteran's 
disability.  38 U.S.C.A. § 4.114, Diagnostic Codes 7319, 7323 
(1999).  

Following a careful review of the evidence, the Board finds 
that the veteran's service-connected residuals, status post 
sigmoid colectomy with chronic colitis and hiatal 
hernia/gastroesophageal reflux is most appropriately 
evaluated as 30 percent disabling under the hyphenated 
Diagnostic Code 7329-7346, and that a higher schedular 
evaluation is not currently warranted.  See 38 C.F.R. § 4.7.  
In reaching this conclusion, the Board has also considered 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) even though not 
specifically raised by the veteran as required by the United 
States Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Should the veteran's 
disability picture change, he may apply at any time for an 
increase in his assigned disability rating.  38 C.F.R. § 4.1.  
At present, however, the Board finds no basis upon which to 
grant an initial increased rating for the veteran's 
disability.



ORDER

1.  In the absence of a well-grounded claim, service 
connection for reactive hypoglycemia is denied.

2.  In the absence of a well-grounded claim, service 
connection for a heart disorder is denied.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals, status post sigmoid colectomy with chronic colitis 
and hiatal hernia/gastroesophageal reflux is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

